DETAILED ACTION
Status of the Application
Claims 1, 8-10, 12, 13 and 17 are pending in the instant application.  Claims 1, 8-10, 12 and 13 are currently amended.  Claims 2-7, 11 and 14-16 have been cancelled.  New claim 17 has been added.  
This is a Non-Final Rejection after the filing of a Request for Continued Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Declaration Under 37 C.F.R. 1.132
The Declaration Under 37 C.F.R. 1.132 filed December 9, 2021 has been considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, 12, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshima et al. (US 2017/0358825) in view of Nishiura et al. (US 2018/0241076) and Applicants Admission via the Declaration Under 37 C.F.R. 1.132 filed December 9, 2021 (hereinafter “Schuhmacher declaration”).
Regarding claims 1, 18 and 19, Yoshima et al. in a first embodiment (hereinafter “Yoshima Embodiment 1”) teaches a lithium-ion-conducting material, comprising:
a polymer, wherein the polymer is a gel-like polyacrylonitrile polymer; para. [0100]); and 
lithium-ion-conducting particles (para. [0100]), 
wherein the lithium-ion-conducting particles comprise a lithium-ion-conducting compound of lithium lanthanum zirconate (LLZO; LLZO corresponds to Li7La3Zr2O12; paras. [0100] and [0103]). 
Yoshima et al. Embodiment 1 is silent regarding a lithium-ion-conducting material to comprise a polymer where the polymer is a polyvinyl butyral.  However, Nishiura et al. teaches that it is known in the art that a lithium-ion-conducting material to comprise a polymer, wherein the polymer may be a polyacrylonitrile or a polyvinyl butyral (para. [0129]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-ion-conducting material by replacing or substituting the polyacrylonitrile of Yoshima et al. Embodiment 1 with polyvinyl butyral as taught by Nishiura et al. because both polymers are organic polymer compounds that may be used to prepare battery electrolytes (Nishiura et al., para. [0129]).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
ψ of at least 0.7, wherein the lithium-ion conducting particles have a polydispersity index of at least 0.7 in at least 30 vol% of the composite material, wherein the lithium-ion-conducting particles have a sphericity of at least 0.9 (corresponds to claim 18) and wherein the lithium-ion-conducting particles have a polydispersity index of > 1.2 and are present in at least 40 vol% of the composite material (corresponds to claim 19).  However, the Applicants admit that sphericity and polydispersity index should be managed together to ensure optimal packing of particles in a battery separator or membrane to ensure mechanical stability and high conductivity (Schuhmacher declaration ¶5).  Because the sphericity and the polydispersity index of the lithium-ion-conducting particles should be managed together, these two attributes are result effective variables.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the lithium-ion-conducting particles of Yoshima et al. by adjusting the sphericity of the lithium-ion-conducting particles to have a sphericity ψ of at least 0.7, wherein the particles are present in at least 20 vol% of the composite material for a polydispersity index of particle size distribution of < 0.7, or are present in at least 30 vol% of the composite material for the polydispersity index in a range from 0.7 to < 1.2, or are present in at least 40 vol% of the composite material for the polydispersity index In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 8, modified Yoshima et al. teaches a lithium-ion conducting composite material wherein the lithium-ion-conducting particles have an average particle diameter of 0.02 µm to 100 µm (para. [0103]).  
Regarding claim 9, modified Yoshima et al. teaches a lithium-ion conducting composite material wherein the lithium-ion-conducting particles have an average diameter of 0.05 µm to 7.8 µm {para. [0103]; The claimed range, 0.2 µm to 2 µm, and the range of the prior art, 0.05 µm to 7.8 µm, overlap, as a result the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 
Regarding claim 10, modified Yoshima et al. teaches a lithium-ion conducting composite material wherein the lithium-ion-conducting particles have an average diameter of 0.05 µm to 7.8 µm {para. [0103]; The claimed range, 5 µm to 70 µm, and the range of the prior art, 0.05 µm to 7.8 µm, overlap, as a result the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Regarding claims 12 and 13, claims 12 and 13 are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 17, Yoshima et al. in a first embodiment (hereinafter “Yoshima Embodiment 1”) teaches a lithium-ion-conducting material, comprising:
a polymer, wherein the polymer is a gel-like polyacrylonitrile polymer; para. [0100]); and 
lithium-ion-conducting particles (para. [0100]), 
7La3Zr2O12; paras. [0100] and [0103]). 
Yoshima et al. Embodiment 1 is silent regarding a lithium-ion-conducting material to comprise a polymer where the polymer is a polyvinyl butyral.  However, Nishiura et al. teaches that it is known in the art that a lithium-ion-conducting material to comprise a polymer, wherein the polymer may be a polyacrylonitrile or a polyvinyl butyral (para. [0129]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-ion-conducting material by replacing or substituting the polyacrylonitrile of Yoshima et al. Embodiment 1 with polyvinyl butyral as taught by Nishiura et al. because both polymers are organic polymer compounds that may be used to prepare battery electrolytes (Nishiura et al., para. [0129]).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Modified Yoshima et al. teaches that the lithium-ion-conducting particles having a primary particle size of 0.05 µm to 7.8 µm (para. [0103]).  One of ordinary skill in the art can appreciate that because the lithium-ion-conducting particles of Yoshima et al. have a diameter and a round or curved shape that the lithium-ion-conducting particles of Yoshima et al. are substantially spherical.  Yoshima et al. is silent regarding the lithium-ion-conducting particles having a sphericity ψ of at least 0.9, wherein the lithium-ion-conducting particles have a polydispersity index of > 1.2 and are present in at least 40 ψ of at least 0.9, wherein the lithium-ion-conducting particles have a polydispersity index of > 1.2 and are present in at least 40 vol% of the composite material (in other words, it would have been obvious for the lithium-ion-conducting particle to have a high sphericity) in order to improve the compactness of the lithium-ion-conducting particles within the lithium-ion-conducting composite material.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant argues:  Regarding the claimed sphericity and PDI values, the Office Action states on p. 6 that it would be obvious based on the teaching of Yoshima for the skilled artisan to derive the claimed values. Applicant respectfully disagrees. In support of this assertion, Applicant files herewith the declaration of inventor Jorg Schuhmacher (the “Schuhmacher declaration”).  In the field of art of lithium batteries, it is desirable to have optimal packing of particles in a battery separator or membrane to ensure mechanical stability and high conductivity (Schuhmacher declaration 95). The present inventors discovered that sphericity and PDI should be managed together to ensure this optimal packing (Schuhmacher declaration 416).  The PDI of particles in battery materials is important because the higher the PDI, the more varied the particle size. A high PDI ensures a distribution of particles across a wide range of sizes. This means that when the particles are packed together, the smaller particles can fill the voids in between the larger ones (Schuhmacher declaration 97).  Sphericity is also important, as it allows for the particles to move past one another easily and without agglomeration (Schuhmacher declaration 98). The present inventors discovered that there needs to be an interplay between the sphericity and the PDI.  When the sphericity drops, the PDI needs to be increased to accommodate for this and to ensure optimal packing in the 
It is the Office’s position that the Applicant has admitted on the record that sphericity and polydispersity index should be managed together to ensure optimal packing of particles in a battery separator or membrane to ensure mechanical stability and high conductivity (Schuhmacher declaration ¶5 and Applicant’s arguments page 5 of 8).  The Examiner is interpreting this as an admission that both sphericity and the polydispersity index of the lithium-ion conducting particles are result effective variables.  As a result, it would be obvious for one of ordinary skill .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724